Title: Thomas Jefferson to William Clark, 8 September 1816
From: Jefferson, Thomas
To: Clark, William


          
            Dear Sir
            Monticello Sep. 8. 16
          
          The travelling journal of Govr Lewis and yourself having been published some time ago, I had hoped to hear that something was doing with the astronomical observations, the Geographical chart, the Indian vocabularies, and other
			 papers not comprehended in the journal published. with a view to have these given to the public according to the original intention, I got a friend to apply for them to mr Biddle, in whose hands I understood them to be, referring him for authority to the instructions inserted in the life of Govr Lewis prefixed to the journal. he said he could not deliver them even to the War-office, without an order from you. it is to sollicit this order that I now trouble you, and it may be given in favor either of the war office or of myself. if the latter, I should deliver the Astronomical observations to the Secretary at War, who would employ some one to make the calculations, to correct the longitudes of the map,
			 and to have it published thus corrected; and I should deliver the papers of Natural history & the Vocabularies to the Philos. society at Philadelphia, who would have them properly edited, and I should deposit with them also for safekeeping the travelling pocket journals as originals to be recurred to on all interesting questions arising
			 out of the published journal. I should recieve them only in trust for the War office to which they belong, and take their orders relating to them. I have recieved from Dr Barton’s exrs 4. vols of the travelling pocket journals, but I think there were 11. or 12. the rest I suppose mr Biddle has. I hope the part I have had in this important voyage, will excuse the interest I take in securing to the world all the beneficial results we were entitled to expect from it, and which
			 would so fully justify the expences of the expedition incurred by the United states in that  expedition. I salute you with constant friendship and respect.
          Th: Jefferson
        